Case 19-15621-elf   Doc 51   Filed 04/29/20 Entered 04/29/20 09:19:20   Desc Main
                             Document      Page 1 of 4
Case 19-15621-elf   Doc 51   Filed 04/29/20 Entered 04/29/20 09:19:20   Desc Main
                             Document      Page 2 of 4
Case 19-15621-elf   Doc 51   Filed 04/29/20 Entered 04/29/20 09:19:20   Desc Main
                             Document      Page 3 of 4
Case 19-15621-elf      Doc 51   Filed 04/29/20 Entered 04/29/20 09:19:20                  Desc Main
                                Document      Page 4 of 4




                                                      /s/ Kristen D. Little     April 28, 2020
           4/13/2020                                 /s/ Michael J. Clark




          4/27/2020                           /s/ LeRoy Wm. Etheridge,Esq. for
                                                                              NO OBJECTION
                                                                              *without prejudice to any
                                                                              trustee rights and remedies.
